Judgment, Supreme Court, New York County (Alfred Lehner, J.), rendered April 30, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination not to recertify her as a member of the County Law article 18-B Family Court Panel, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination not to recertify petitioner to the Family Court Panel did not deprive petitioner of her constitutional right to due process, the rules pertaining to recertification (22 NYCRR 611.4, 611.5), unlike that pertaining to complaints against panel members concerning their professional conduct (22 NYCRR 611.8), requiring neither a hearing nor a written statement of reasons (see, Board of Regents v Roth, 408 US 564; Schwartz v Mayor’s Comm. on Judiciary, 816 F2d 54). Nor does an issue of fact exist whether the determination was made in bad faith (cf., Matter of Cohen v Koehler, 82 NY2d 882), respondent having submitted sufficient evidence that the Committee member claimed to have a conflict of interest had recused herself from all proceedings involving petitioner’s recertification. Concur—Rosenberger, J. P., Kupferman, Ross and Nardelli, JJ.